PER CURIAM.
We are of the opinion that the District Court erred in its decree in allowing the plaintiffs interest on the sum of $3,567.-98 from March 4, 1933 (the date the Peoples-Ticonic National Bank was taken over), to the date of the decree; that the allowance of $300 as a fee for plaintiffs’ attorney was proper, as the services rendered were beneficial to the preservation of the trust estate, and the representative of the trust estate makes no objection to its allowance; and that the allowance of costs and the direction of the payment of the same by the receiver was proper, but that the sum of $4,031.82 also directed to be paid by the receiver should be reduced to $3,567.98.
In this situation the decree of the Disr trict Court is modified as above stated, and so modified is affirmed.